Citation Nr: 0330739	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  95-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for residuals of a 
penetrating shell fragment wound of the abdomen, post 
colostomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1994 rating decision issued by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).

The veteran appears to have raised a claim of entitlement to 
service connection for a lower extremity nerve condition.  
This matter is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained, and all 
due process concerns have been addressed.

2.  Neither the criteria in effect prior to or on and after 
August 30, 2002, for evaluating skin conditions are more 
favorable to the veteran.

3.  The veteran's residuals of a penetrating shell fragment 
wound of the abdomen, post colostomy, is manifested by a 
tender scar, covering approximately 10 to 12 square 
centimeters.  The scar is whitish in appearance with some 
depression.

4.  The veteran's residuals of a penetrating shell fragment 
wound of the abdomen, post colostomy, is also manifested by 
complaints of crampy, spasms of the abdomen for which the 
veteran takes Flexeril.  Additionally, he underwent an 
incisional hernia repair but still has abdominal pain.  He 
indicated he was unable to tolerate sitting for long periods 
and had trouble with pushing, pulling and tugging movements.  
While the veteran has complained of periodic vomiting, no 
nausea, malnutrition, diarrhea, constipation or bowel 
disturbance has been specifically noted upon examination.  
He appeared well nourished and well developed.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess for 
residuals of a penetrating shell fragment wound of the 
abdomen, post colostomy, as manifested by a post-operative 
colostomy scar, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.118, 
Diagnostic Code 7804 (2003); 38 C.F.R. § 4.118, Diagnostic 
Code 7804 (2002).

2.  The criteria for a 10 percent disability rating, but no 
more, for residuals of a penetrating shell fragment wound of 
the abdomen, post colostomy, as manifested by abdominal 
muscle cramps, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.14, 4.114, 
Diagnostic Codes 7301, 7329 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has consistently asserted that his 10 percent 
disability rating for scars does not properly evaluated his 
service-connected residuals of a penetrating shell fragment 
wound of the abdomen, post colostomy.

Duty to Notify and Assist

VA must notify the claimant of evidence and information 
necessary to substantiate his claim and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran was notified of VA's duty to 
assist with his claim, including that VA would make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies as long as 
he supplied enough specific information about the records so 
that a request could be made on his behalf via letter in May 
2001 and via the March 2003 Supplemental Statement of the 
Case (SSOC).  He was further notified that the submission of 
evidence was ultimately his responsibility.  The May 2001 
letter indicated that the veteran should respond within 60 
days, but also indicated that evidence could be submitted up 
to one year from the date of the letter before having a 
detrimental effect upon his claim.  In fact, additional 
development was conducted on the veteran's behalf well over 
a year from the date of the May 2001 letter and 
correspondence continued to be sent to the veteran.  As 
such, the Board finds that it is not prejudicial to proceed 
with the veteran's claim.  See Paralyzed Veterans of America 
v. Secretary of Veterans Affairs, No. 02-7007, 7008, 7009, 
7 010 (Fed. Cir. Sept. 22, 2003) (The United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with statutory one-year period provided for 
response in 38 U.S.C.A. § 5103(b)(1)).  The March 1995 
Statement of the Case (SOC), June 1999 SSOC, and March 2003 
SSOC notified the veteran of the regulations pertinent to 
his increased rating claim, including the impact the 
revision of the criteria used to evaluate skin conditions.
 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 
3.159(c), (d) (2003).  The veteran was afforded VA 
examinations in conjunction with his claim.  See 38 C.F.R. 
§ 3.159(c)(4) (2003).  The resulting reports have been 
associated with his claims folder.  His VA treatment records 
have been obtained.  The veteran was notified via letter in 
February 2003 that some service medical records, which had 
been requested as per the March 2000 Board remand, could not 
be obtained.  38 C.F.R. § 3.159(e) (2003).  The veteran has 
not identified any evidence not of record.  Therefore, the 
Board concludes that no further assistance to the veteran 
regarding development of evidence is required, and would be 
otherwise unproductive.  See 38 U.S.C.A. § 5103A(b)(3) (West 
2002); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997). 

Legal Criteria

In evaluating service-connected disabilities, the Board 
looks to functional impairment.  The Board attempts to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (2003).

To evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2003).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, only the present level of disability is 
of primary concern.  Although a rating specialist is 
directed to review the recorded history of a disability to 
make a more accurate evaluation under 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2003).

Any reasonable doubt regarding the degree of disability will 
be resolved in favor of the claimant.  38 C.F.R. § 4.3 
(2003).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).

Factual Background

A May 1969 clinical records reflects that the veteran had 
sustained wounds in the left lower quadrant of the abdomen 
and left chest on April 1, 1969, in Saigon, Vietnam.  He was 
injured by a booby trap while serving on active duty in the 
Republic of Vietnam during the Vietnam Era.  He was 
initially treated at the 93rd Evacuation Hospital on the day 
of his injury with an exploratory laporatomy.  A transverse 
loop colostomy was placed and also a left chest tube.  On 
April 9, 1969, his service medical records reflect that he 
developed a stress ulcer with a dropping hematocrit and an 
increased pulse; he was treated on a Sippy diet with 
acceptable response.  On April 18, 1969, he was transferred 
by air evacuation to the 249th General Hospital and on May 
4,1969, he was transferred to "WBGH" for further treatment.  
On May 15, 1969, a colostomy closure was carried out and he 
did well postoperatively.  The May 1969 clinical record 
contains a final diagnosis of convalescence care for 
fragment wound of the left chest with laceration of the 
transverse colon and multiple fragment wounds of the legs, 
no nerve or artery involvement.

An August 1993 VA treatment record reflects that the veteran 
complained of abdominal cramps, heartburn and loss of 
appetite.  

In April 1994, the veteran initiated the current increased 
rating claim, pursuing a claim that his 10 percent 
disability rating did not properly include an evaluation of 
his muscle cramps and pain.

An August 1994 VA muscles examination report reflects that 
the veteran complained that he had frequent and severe 
painful spasms at and above his left abdominal scar that 
bulged when painful.  He also indicated that he felt a 
stinging sensation at the same place during a lifting 
motion.  He stated that he was unable to predict with any 
accuracy when the spasms would occur or how intense they 
would be.  The examination report reflects that physical 
examination revealed tissue loss at the entry wound and exit 
wound multiple sites of shrapnel with a slightly pulled out 
appearance in the suture lines of the veteran's previous 
injuries.  The veteran's left abdominal scar, which the 
veteran described as being his colostomy site, measured as 5 
centimeters long and 1 centimeter in width.  No adhesions 
were noted but the diagnosis portion of the examination 
report indicated that there may be post-operative adhesion, 
intermittent myoclonus, or both in relation to the diagnosis 
of chronic muscle spasm with pain in the area of the 
veteran's left abdomen.

In his October 1994 notice of disagreement, the veteran 
argued that he had stomach problems that were severe.  He 
indicated that his stomach problems consisted of not only 
scars but also that he had had damage to his nerves, muscle 
and bowel.

A February 1997 VA muscle examination report reflects that 
physical examination of the veteran did not reveal any 
tissue loss.  His left anterior wall abdominal scar measured 
5 centimeters long by 2 centimeters wide.  There was no 
evidence of adhesions, damage to tendons, damage to bones 
joints or nerves, pain, or of muscle herniation.  The report 
contains a diagnosis of well healed and multiple remote 
scars.

A February 1997 VA stomach examination report reflects that 
the veteran had periodic vomiting but no recurrent 
hematemesis or melon.  He complained of cramps and painful 
episodes at least once a day, especially in the left side 
where shrapnel went in and caught a lung.  He indicated that 
he had had pneumonia in June of 1996 and stated that he had 
rib cramps.  The report contains a diagnosis of chronic 
abdominal cramps with periodic vomiting, etiology unclear.  
The diagnosis section also records that the veteran had 
stated that everything is associated with his shrapnel 
wounds.

A February 1997 VA intestine examination report reveals that 
the veteran complained of severe crampy spasm pain in his 
abdomen and that nothing had had ever been given for it had 
helped.  He stated that the pain had occurred since a 
temporary colostomy was given to him during his surgical 
procedure.  The report indicates that the veteran was well 
nourished and well developed in no apparent distress and was 
alert, oriented and cooperative.  No nausea, malnutrition, 
diarrhea, constipation, bowel disturbance were specifically 
noted.  The report contains a diagnosis of postoperative 
chronic crampy spasm-like abdominal pain in the area of the 
veteran's temporary colostomy.

A May 1997 VA treatment record reflects that the veteran 
reported having weekly muscles spasms in the right lateral 
chest since June of 1996.

July 1998 VA treatment record reflects that the veteran had 
a slightly tender area 1 centimeter in diameter by the 
umbilical area with a very slight bulging with bearing down.  
The record contains an assessment of very mild and small 
umbilical hernia.  A September 1998 VA record indicates that 
physical examination revealed a palpable muscle at the 
veteran's incisional scar and contains an impression of 
incisional hernia and that a repair was scheduled.  A 
January 1999 VA medical record reflects that the veteran had 
wanted to take more time before having an abdominal 
incisional hernia repair.  He reported that his muscle 
cramps had improved since taking Flexeril.  The record 
contains an assessment of incisional abdominal hernia.

His VA treatment records reflect that on January 4, 2001, 
the veteran underwent an incisional hernia repair.  A 
January 16, 2001, VA clinic visit note reflects that the 
veteran was healing well and that his staples were removed.  

A June 2001 VA scars examination report reflects that the 
veteran had a colostomy scar on the abdomen which measured 6 
by 2 in the lumbar area, and while not tender, was whitish 
with some depression.  Below the xiphoid areas, there was an 
18-centimeter scar extending around the umbilicus.  There 
was slight elevation, slight keloid formation, some hardness 
to palpitation, and tenderness.  The report indicates that 
the veteran drove a truck and worked 2 to 3 days a week and 
would experience a burning sensation when sitting 2 to 3 
hours.  When he did carpentry work, he reported he was 
unable to tolerate standing for prolonged periods of time.  
The report contains a diagnosis section which indicates: 
muscles cramps, restless legs, incisional hernia repair of 
the abdomen in January 2001, and status post exploratory 
laporatomy with colostomy and closure secondary to wound to 
the abdomen.

In July 2001, photographs of the veteran's scars were 
received and associated with his claims folder.  The 
photographs have been reviewed.

An April 2002 VA treatment record reflects that the veteran 
indicated that he experienced muscles cramps mainly in the 
chest wall, which he stated, usually occurred when he 
sweated a lot.

A September 2002 VA treatment record reflects that the 
veteran reported sharp pain in his stomach over the 
preceding month and that he had been experiencing dizziness 
over the preceding two months.  The report indicates that he 
took Flexeril for cramps, which had decreased some.  The 
record contains an assessment of abdominal pain, left upper 
quadrant, probably secondary to adhesion aggravated by 
lifting.

A November 2002 VA muscles examination report reflects that 
the veteran still reported complaints of cramping spasms 
along the abdominal area proximal to the scar tissues.  The 
veteran had had surgery for ventral hernia.  The veteran 
indicated numbness on the operative site, bulging proximal 
to the umbilicus region and that he had had a repair of a 
diagnosed incisional hernia in January 2001.  The veteran 
still reported a feeling of numbness along the operation 
site and indicated he especially had trouble with pushing, 
pulling and tugging movements.  The report reflects that he 
stated that his pain was bad when he had to stand or 
straighten up, or about a 6 to 8, and that is was a cramping 
burning sensation.  A precipitating factor was twisting 
while an alleviating factor was rubbing his abdomen.  The 
report indicates that the veteran worked in carpentry, had 
light duty, and wore a stomach support but was not wearing 
it the day of examination.  There was some numbness on the 
scar tissue of the abdomen but no muscle weakness.  The 
report reflects no vomiting.  There was no weakness or 
fatigue during the exam.  The report contains diagnoses that 
included muscle cramps of the abdomen, status post 
exploratory laporatomy with colostomy enclosure of the 
abdomen, secondary to his shrapnel wound to the abdomen.  An 
upper gastrointestinal examination showed a small hiatal 
hernia reflux was not demonstrated.  The report also 
indicates that there was no evidence of radiculopathy or 
neuropathy but there was a slight "borderline H reflex" on 
the left tibial nerve, which may be on the upper side of 
normal.

Legal Analysis

On August 30, 2002, new regulations evaluating skin 
conditions went into effect.  Where the law or regulations 
change while a case is pending, the version most favorable 
to the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Thus, the Board will proceed to analyze the veteran's claim 
for an increase under both sets of criteria to determine if 
one is more favorable to him.  See VAOGCPREC 3-2000.  If an 
increase is warranted based solely on the revised criteria, 
the effective date of the increase cannot be earlier than 
the effective date of the revised criteria.  Id.

Prior to August 2002, a superficial scar that was tender and 
painful upon demonstration warranted a 10 percent disability 
rating.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2002).  
Under the revised regulation, a 10 percent disability rating 
is assigned for superficial scars that are painful on 
examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2003).  A superficial scar is one not associated with 
underlying soft tissue damage.  Id.  In the instant case, 
the evidence of record reveals that the veteran's post-
operative scar of the abdomen was tender and measured as 
covering approximately 10 to 12 square centimeters.  See 
February 1997 VA muscle examination report and June 2001 VA 
scars examination report.  As such, the veteran's post-
operative colostomy scar of the abdomen warrants a 10 
percent disability rating under both the prior and revised 
criteria.  Accordingly, neither rating criteria is more 
favorable vis-à-vis evaluating post-operative colostomy scar 
of the abdomen.  

As the 10 percent disability rating is the maximum rating 
available, the Board has considered whether a higher 
disability rating is available utilizing a different 
diagnostic code for evaluating the manifestation of his 
post-operative colostomy scar of the abdomen.  But see 
38 C.F.R. § 4.14 (2003).  The evidence of record reveals 
that his scar measures approximately 10 to 12 square 
centimeters and, as per the February 1997 VA muscle 
examination report, has been described as well healed.  The 
June 2001 VA scars examination report reflects that the scar 
was whitish with some depression.  In short, the evidence of 
record does not reflect that the veteran's post-operative 
colostomy scar of the abdomen covers a requisite area or is 
in a location as contemplated by the rating criteria that 
warrants disability ratings in excess of 10 percent.  See 
38 C.F.R. §§ 4.118, Diagnostic Codes 7800, 7801 (2002); 
38 C.F.R. §§ 4.118, Diagnostic Codes, 7800, 7801 (2003).  In 
short, the criteria for a disability rating in excess of 10 
percent for the veteran's service-connected post-operative 
colostomy scar of the abdomen have not been met under either 
the prior or revised rating criteria.

In considering the residuals of an injury, the medical-
industrial history of a disabled person should be traced 
from the original history, giving consideration to the 
nature of the injury and the attendant circumstances.  See 
38 C.F.R. § 4.41 (2003).  Here, the veteran's abdominal 
symptoms originate from the veteran's in-service transverse 
loop colostomy.  The November 2002 VA muscles examination 
report indicates that the veteran's muscle cramps of the 
abdomen were secondary to his shrapnel wound to the abdomen.  
In short, these symptoms are a residual of his service-
connected residuals of a penetrating shell fragment wound of 
the abdomen and, to the extent that the evaluation of the 
symptoms does not constitute pyramiding, a separate 
disability rating is in order.  See 38 C.F.R. § 4.14 (2003).

Where residuals adhesions constitute the predominant 
disability of resection of the large intestine, diagnostic 
code 7301 is for application.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7329, Note (2003).  Ratings for adhesions 
are to be considered when there is a history of operative or 
other traumatic or infectious process, and at least two of 
the following: disturbance of mobility, actual partial 
obstruction, reflex disturbances and presence of pain.  A 
noncompensable (zero percent disabling) rating is warranted 
for mild adhesions of the peritoneum.  Moderate adhesions of 
the peritoneum manifested by pulling pain on attempting work 
or aggravated by the movements of the body, or occasional 
episodes of colic pain, nausea, constipation (perhaps 
alternating with diarrhea) or abdominal distension, warrants 
a 10 percent disability rating.  A 30 percent disability 
rating is warranted for moderately severe adhesions of the 
peritoneum manifested by partial obstruction manifested by 
delayed motility of barium meal and less frequent and less 
prolonged episodes of pain. 38 C.F.R. § 4.114, Diagnostic 
Code 7301 (2003). 

Here, the evidence of record reveals complaints of crampy, 
spasms of the abdomen for which the veteran took Flexeril.  
Additionally, he underwent an incisional hernia repair in 
January 2001 but still had abdominal pain.  The June 2001 VA 
scars examination report and the November 2002 VA muscles 
examination report reflect that he indicated he was unable 
to tolerate sitting or standing for long periods and had 
trouble with pushing, pulling and tugging movements.  A 
February 1997 VA stomach examination report indicates that 
the veteran complained of periodic vomiting.  In contrast, 
the February 1997 VA intestine examination report reflects 
that no nausea, malnutrition, diarrhea, constipation or 
bowel disturbance was specifically noted.  The report also 
shows that the veteran was well nourished and well 
developed.  In sum, the evidence of record reflects that the 
veteran's residuals of a penetrating shell fragment wound of 
the abdomen, post colostomy, is manifested by symptomotology 
such that a 10 percent disability rating is warranted for 
his abdominal muscle cramps that result in a pulling pain on 
attempting work or aggravated by the movements of his body.  
See 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7301 (2003).  
As indicated above, the evidence of record does not reflect 
moderately severe symptoms manifested by delayed motility of 
barium meal and less frequent and less prolonged episodes of 
pain.  As such, a higher 30 percent disability rating is not 
warranted.

In brief, the preponderance of the evidence is against a 
disability rating in excess of 10 percent for the veteran's 
residuals of a penetrating shell fragment wound of the 
abdomen, post colostomy, as manifested by a post-operative 
colostomy scar of the abdomen under both the prior and 
revised criteria for evaluating skin conditions.  His 
residuals of a penetrating shell fragment wound of the 
abdomen, post colostomy, as manifested by abdominal muscle 
cramps, warrant a 10 percent disability rating, but the 
preponderance of the evidence is against a disability rating 
in excess of 10 percent.  The Board notes that when the 
preponderance of the evidence is against a claim, the 
benefit-of-the-doubt rule is not for application.  See 
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2003).

Finally, the Board has no reason to doubt that the veteran's 
service-connected residuals of a penetrating shell fragment 
wound of the abdomen, post colostomy, cause him discomfort 
and may limit his efficiency in certain tasks.  In fact, the 
veteran has indicated that his service-connected condition 
interferes with his driving truck and when doing carpentry 
work.  This, however, does not present an exceptional or 
unusual disability picture and is not reflective of any 
factor that takes either of the veteran's disability 
pictures outside of the norm.  See Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); see also Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the veteran's 
disability pictures do not warrant referral for the 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (2003).


ORDER

An increased rating for residuals of a penetrating shell 
fragment wound of the abdomen, post colostomy, as manifested 
by a post-operative colostomy scar of the abdomen, is 
denied.

A 10 percent disability rating, but no more, is granted for 
residuals of a penetrating shell fragment wound of the 
abdomen, post colostomy, as manifested by abdominal muscle 
cramps, subject to the laws and regulations governing the 
disbursement of VA benefits.



	                        
____________________________________________
	C.P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



